 

Exhibit 10.3

 

REVOLVING CREDIT NOTE

 

(Accordion)

 

$4,166,667.00

September 4, 2014

 

 

FOR VALUE RECEIVED, OMEGA PROTEIN CORPORATION, a Nevada corporation, and OMEGA
PROTEIN, INC., a Virginia corporation, each having its principal place of
business at 2105 Citywest Blvd., Suite 500, Houston, Harris County, Texas 77042
(collectively, the “Borrowers”), jointly and severally promise to pay to the
order of JPMORGAN CHASE BANK, N.A., a national banking association (the
“Lender”), the principal sum of Four Million One Hundred Sixty-Six Thousand Six
Hundred Sixty-Seven and No/100 Dollars ($4,166,667.00) or, if less, the unpaid
principal amount of all Revolving Credit Loans made by the Lender from time to
time pursuant to Section 4.13 of that Amended and Restated Loan Agreement, dated
as of March 21, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and among the Borrowers,
the Lenders who are or may become a party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent, Issuing Lender and
Swingline Lender, together with interest on the unpaid principal balance as set
forth below. All sums hereunder are payable to the Administrative Agent on
behalf of the Lender at the Administrative Agent’s principal office in Houston,
Harris County, Texas. This note evidences funds advanced under the provisions of
Section 4.13 of the Loan Agreement.

 

1.            Definitions. Unless the context hereof otherwise requires or
provides, the terms used herein have the same meanings as defined in the Loan
Agreement.

 

2.            Interest Rate. The unpaid principal balance from time to time
outstanding from the date hereof until maturity (whether by acceleration or
otherwise) shall bear interest as provided in the Loan Agreement.

 

3.            Payment of Interest and Principal. The principal of and interest
on this note shall be due and payable as provided in the Loan Agreement. Subject
to the terms of the Loan Agreement, the principal and interest due hereunder
shall be evidenced by the Administrative Agent’s and the Lender’s records which,
absent manifest error, shall be conclusive evidence of the computation of
principal and interest balances owed by the Borrowers to the Lender.

 

4.            Default. Upon the occurrence of an Event of Default set forth in
the Loan Agreement, the Administrative Agent and the Lenders shall have the
rights and remedies provided in the Loan Agreement.

 

5.            Waiver. Each surety, endorser, guarantor and any other party now
or hereafter liable for the payment of this note in whole or in part (“Surety”)
and the Borrowers hereby severally (a) waive grace, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, non-payment or
dishonor, notice of intent to accelerate, notice of acceleration and all other
notices, filing of suit and diligence in collecting this note or enforcing any
other security with respect to same, (b) agree to any substitution, surrender,
subordination, waiver, modification, change, exchange or release of any security
or the release of the liability of any parties primarily or secondarily liable
hereon, (c) agree that the Administrative Agent or any Lender is not required
first to institute suit or exhaust their remedies hereon against any Borrower,
any Surety or others liable or to become liable hereon or to enforce their
rights against them or any security with respect to same or to join any of them
in any suit against any others of them, and (d) consent to any extension or
postponement of time of payment of this note and to any other indulgence with
respect hereto without notice thereof to any of them. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

 

 


--------------------------------------------------------------------------------

 

 

6.            Attorneys’ Fees. If this note is not paid at maturity, regardless
of how such maturity may be brought about, or is collected or attempted to be
collected through the initiation or prosecution of any suit or through any
probate, bankruptcy or any other judicial proceedings, or through any
arbitration proceeding, or is placed in the hands of an attorney for collection,
the Borrowers shall pay, in addition to all other amounts owing hereunder, all
actual expenses of collection, all court costs and reasonable attorney’s fees
incurred by the holder hereof.

 

7.            Limitation on Agreements. All agreements among the Borrowers and
the Lender, whether now existing or hereafter arising, are hereby limited so
that in no event shall the amount paid, or agreed to be paid to or charged or
demanded by the Lender for the use, forbearance, or detention of money or for
the payment or performance of any covenant or obligation contained herein or in
any other document evidencing, securing or pertaining to this note, exceed the
Maximum Rate. If any circumstance otherwise would cause the amount paid, charged
or demanded to exceed the Maximum Rate, the amount paid or agreed to be paid to
or charged or demanded by the Lender shall be reduced to the Maximum Rate, and
if the Lender ever receives interest which otherwise would exceed the Maximum
Rate, such amount which would be excessive interest shall be applied to the
reduction of the principal of this note and not to the payment of interest, or
if such excessive interest otherwise would exceed the unpaid balance of
principal of this note, such excess shall be applied first to other indebtedness
of the Borrowers to the Lender, and the balance, if any, shall be refunded to
the Borrowers. In determining whether the interest paid, agreed to be paid,
charged or demanded hereunder exceeds the highest amount permitted by Applicable
Law, all sums paid or agreed to be paid to or charged or demanded by the Lender
for the use, forbearance or detention of the indebtedness of the Borrowers to
the Lender shall, to the extent permitted by Applicable Law, (i) be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest on account of such
indebtedness is uniform throughout such term, (ii) be characterized as a fee,
expense or other charge other than interest, and (iii) exclude any voluntary
prepayments and the effects thereof. This Section shall be subject to the terms
and provisions of Section 11.04 of the Loan Agreement.

 

8.            Governing Law and Venue.

 

(a)     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF TEXAS.
Chapter 346 of the Texas Finance Code does not apply to this note. The Borrowers
irrevocably submit to the jurisdiction of any Texas state court or any United
States court located in the State of Texas (or any court having jurisdiction
over appeals from any such court) in any proceeding between or among them
arising out of or in any way relating to this note or the Loan Documents whether
arising in contract, tort or otherwise. Any suit, action or proceeding may be
brought in the courts of the State of Texas, County of Harris, or in the United
States District Court for the Southern District of Texas, Houston Division. The
Borrowers irrevocably consent to the service of process in any suit, action or
proceeding in said court by the mailing thereof, by registered or certified
mail, postage prepaid, to its address for notices set forth in the Loan
Agreement. Service shall be deemed effective five (5) days after such mailing.
If requested to do so by any party, the Borrowers agree to waive service of
process and to execute any and all documents necessary to implement such waiver
in accordance with the Texas Rules of Civil Procedure. The Borrowers irrevocably
waive any objections which they may now or hereafter have (including any based
on the grounds of forum non conveniens) to the laying of venue of any suit,
action or proceeding arising out of or relating to this note or the Loan
Documents brought in the courts located in Harris County, Texas. Nothing herein
impairs the right to bring proceedings in the courts of any other jurisdiction
or to effect service of process in any other manner permitted.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers recognize that courts outside of Harris County, Texas, may
also have jurisdiction over suits, actions or proceedings arising out of this
note and the Loan Documents. In the event any party shall institute a proceeding
involving this note or the Loan Documents in a jurisdiction outside Harris
County, Texas, the party instituting such litigation shall indemnify the other
parties for any losses and expenses that may result from the breach of the
foregoing covenant to institute such proceeding only in a state or federal court
in Harris County, Texas, including without limitation any additional expenses
incurred as the result of litigating in another jurisdiction; such as the
expenses and reasonable fees of local counsel and travel and lodging expenses of
the indemnified parties, its witnesses, experts and support personnel.

 

9.            Business Day. Subject to the Loan Agreement, if any action is
required or permitted to be taken hereunder on a day which is not a Business
Day, such action shall be taken on the next succeeding day which is a Business
Day, and, to the extent applicable, interest on the unpaid principal balance
shall continue to accrue at the applicable rate.

 

10.          Agreement. This note is a Note referred to in the Loan Agreement,
and is entitled to the benefits thereof and the security as provided for
therein. Reference is made to the Loan Agreement and the Loan Documents for a
statement of the rights and obligations of the Borrowers, a description of the
nature and extent of the security and the rights of the parties with respect to
such security, and a statement of the terms and conditions under which the due
date of this note may be accelerated.

 

11.          Relationship of Parties. The Borrowers and the Lender agree that
the relationship among them shall be solely that of debtor and creditor. Nothing
contained in this note or in any other Loan Document shall be deemed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or among the Borrowers and the Lender. The Lender shall not be in any way
responsible or liable for debts, losses, obligations or duties of the Borrowers
with respect to the collateral described in the Loan Documents or otherwise. The
Borrowers, at all times consistent with the terms and provisions of this note
and the Loan Documents, shall be free to determine and follow its own policies
and practices in the conduct of their business.

 

 
3

--------------------------------------------------------------------------------

 

 

12.          Arbitration.

 

(a)     Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)     Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Texas selected by the American Arbitration Association (“AAA”); (ii)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)     No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)     Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three (3) arbitrators; provided however, that all three (3) arbitrators must
actively participate in all hearings and deliberations. The arbitrator will be a
neutral attorney licensed in the State of Texas with a minimum of ten (10) years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Texas and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Texas Rules of Civil Procedure or other Applicable Law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

 

 
4

--------------------------------------------------------------------------------

 

 

(e)     Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

(f)     Class Proceeding and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

 

(g)     Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within one hundred eighty (180) days of the filing of the
dispute with the AAA. No arbitrator or other party to an arbitration proceeding
may disclose the existence, content or results thereof, except for disclosures
of information by a party required in the ordinary course of its business or by
Applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

13.          WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS
OF THE ADMINISTRATIVE AGENT OR THE LENDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT HEREOF OR THEREOF.

 

 
5

--------------------------------------------------------------------------------

 

 

This note is given in addition to other Revolving Credit Notes previously
delivered to the Lenders under the Loan Agreement. THIS NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH ANY SUCH OTHER NOTE.

 

[Signature Page Follows]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this note under seal as of the
day and year first above written.

 

 

OMEGA PROTEIN CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

     /s/ Andrew Johannesen

 

 

 

     Andrew Johannesen

 

 

 

     Executive Vice President and

 

         Chief Financial Officer                             OMEGA PROTEIN, INC.
                    By:      /s/ Andrew Johannesen            Andrew Johannesen
           Vice President  



 

 

 

 

 

 

Signature Page to Revolving Credit Note